Order, Supreme Court, New York County (Eugene Nardelli, J.), entered May 13, 1992, which, inter alia, granted the defendants’ cross-motion pursuant to CPLR 3211 (a) (7) to dismiss the amended complaint for failure to state a cause of action, unanimously affirmed, without costs.
The IAS Court properly dismissed the plaintiff’s pro se amended complaint for failure to state a cause of action pursuant to CPLR 3211 (a) (7) and for failure to meet the pleading and notice requirements needed to maintain a cause of action for defamation set forth in CPLR 3016 (a) because of the plaintiff’s failure to set forth the particular words complained of in her cause of action for slander (Gardner v Alexander Rent-A-Car, 28 AD2d 667). Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.